346 F.2d 159
Theodore Roger KING, Appellant,v.UNITED STATES of America, Appellee.
No. 8047.
United States Court of Appeals Tenth Circuit.
May 25, 1965.

Benjamin E. Franklin, Asst. U.S. Atty., Topeka, Kan., for appellee.
No appearance for appellant.
Before PICKETT, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
King waived indictment and entered a plea of guilty to an information charging violation of the Dyer Act.  18 U.S.C.A. 2312.  Subsequently, he was sentenced to the custody of the Attorney General under the provisions of the Federal Youth Corrections Act, 18 U.S.C.A. 5010(b) and until discharged pursuant to 18 U.S.C.A. 5017(c).


2
It is admitted that no explanation was ever given to King concerning the difference in the potential sentences that could be imposed under the Dyer Act and the Federal Youth Corrections Act.  The appellee has confessed error upon the basis of this court's decision in Chapin v. United States, 341 F.2d 900, and, we think, properly so.  Therefore, the sentence imposed upon King under the provisions of the Federal Youth Corrections Act is invalid.


3
The order denying the Motion to Vacate the Sentence is reversed and the case is remanded for the imposition of a valid sentence.